DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Identifiers
Please note that all claims should be provided with accurate and complete status identifiers. In this case, claims 10-15 should be identified as “withdrawn.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 requires a blind opening that extends only partially into the first layer. However, the specification does not include support for this limitation. The specification discloses “blind openings” but does not state that they extend only partially into the first layer. A blind opening is any opening that has limited or no accessibility from the other side. Therefore, a blind opening is not the same as a groove or a trench. A groove may satisfy the limitation, but a hole or aperture that is covered from the opposite side or is otherwise inaccessible on the opposite side would also meet the limitation. Therefore, while the claims have support for “blind opening,” the claims do not have support for an opening that “extends only partially into the first layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0340037 Bailey et al.
Regarding claim 1, Bailey teaches a vapor-permeable insert (paragraph 0103) for an item of clothing and footwear (paragraph 0083), comprising:
at least one first layer provided with at least one blind opening (perforations, paragraph 0101); and
at least one second layer, which has at least one temporarily deformable portion, which includes a material that is sensitive to humidity and/or temperature variations (smp, paragraph 0101).
Regarding claim 2, Bailey teaches that said second layer is substantially coupled to said first layer at least at each said deformable portion, in a neighborhood comprising said at least one opening (perimeter of perforations, paragraph 0101).
Regarding claim 3, Bailey teaches that said material sensitive to humidity and/or temperature variations is of the polymeric type with shape memory (paragraph 0101).
Regarding claim 6, Bailey teaches that said second layer has, inside said portion which is temporarily deformable, at least one through cut 1110 and said at least one through cut is at least partially superimposed on said at least one blind opening (paragraph 0108 and figure 11B, where the through cuts are the open portion inside each hexagon).
Regarding claim 7, Bailey teaches that said at least one through cut has a geometric shape like a letter C (figure 11B, where four sides of a regular hexagon form a letter C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0340037 Bailey et al.
Regarding claim 4, Bailey teaches that said polymeric material with shape memory has a soft phase transition temperature (paragraph 0069). Bailey does not teach the temperature at which the phase transition occurs. 
Since the instant specification is silent to unexpected results, the specific phase transition temperature is not considered to confer patentability to the claims. As the physical and responsive characteristics are variables that can be modified, among others, by adjusting the composition and additives of the polymeric material, the precise transition temperature would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed transition temperature range cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the phase transition temperature to obtain the desired responsive characteristic (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II.
Regarding claim 5, Bailey teaches that said polymeric material with shape memory has a humidity threshold value, for transition from a second shape to a first shape (paragraph 0069). Bailey does not explicitly teach the humidity threshold value. 
Since the instant specification is silent to unexpected results, the specific humidity threshold value is not considered to confer patentability to the claims. As the physical and responsive characteristics are variables that can be modified, among others, by adjusting the composition and additives of the polymeric material, the precise humidity threshold value would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed humidity threshold value range cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the humidity threshold value to obtain the desired responsive characteristic (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II.
Regarding claim 8, Bailey teaches the at least one blind opening and the at least one through cut (figure 11B) but does not teach that they are the same geometric shape. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the opening or cut from different shapes to the same shape since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shapes of the cut or opening do not impart patentability to the claim.
Regarding claim 9, Bailey teaches that said at least one blind opening has a depth of 2 mm or less (paragraph 0192). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 2 mm reads on the claimed range of between 0.1 and 0.8 mm.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0340037 Bailey et al as applied to claim 1 above, and further in view of WO 00/35996 Middleton.
Regarding claim 16, Bailey teaches the vapor-permeable insert, but does not teach that the blind opening extends only partially into the first layer. Middleton teaches a breathable article for use in apparel (abstract) located between the person and the surface of apparel (abstract) including a blind opening (depressions 7) that extends only partially into the first layer in a thickness direction of the first layer (figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the honeycomb structure of Bailey with the article of Middleton because this fabric layer provides maintained breathability (abstract). 

Response to Arguments
Applicant's arguments filed May 11, 2022, have been fully considered but they are not persuasive. Applicant argues that Bailey does not teach a blind opening. However, a blind opening is any opening that has limited or no accessibility from the other side. Therefore, a blind opening is not the same as a groove or a trench. The blind opening of the claim maybe satisfied by a groove, but may also be satisfied by a hole or aperture that is covered from the opposite side or is otherwise inaccessible on the opposite side by being on the interior of a garment, for example. Bailey teaches a hole that is inaccessible on the other side. This meets the “blind opening” limitation. 
Applicant argues that Bailey does not recognize drawbacks of the prior art or advantages of the invention. However, Bailey need not have the same reasons as Applicant for achieving a particular invention that reads on the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781